To the extent that defendant’s ineffective assistance of counsel claim is based upon the denial of his CPL 440.10 motion, the claim is not properly before this Court as his motion for leave to appeal was denied. On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Ford, 86 NY2d 397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]). Given defendant’s extensive criminal record, counsel could have reasonably concluded that the disposition offered at arraignment, providing for a nonincarceratory sentence with immediate release from custody, was so favorable that it would be unwise to forgo it in favor of litigating a suppression *387claim, regardless of the claim’s merits. Concur—Tom, J.P., Saxe, Catterson, Moskowitz and DeGrasse, JJ.